 Case 1:21-mj-00212-JFA Document 7 Filed 06/29/21 Page 1 of 13 PageID# 21



                                                                               FZlHTJ^
                   IN THE UNITED STATES DISTRICT COURT FOR THE j I HI 29 2021
                              EASTERN DISTRICT OF VIRGINIA                    ['[
                                                      ..               .            L-.;'.' (;s.nfSTs;GTcoiaff
                                       Alexandria Division                     i


 UNITED STATES OF AMERICA

         V.                                            No. 21-mj-00212

 GARYL.COOPER,

        Defendant.



                                      PLEA AGREEMENT


       Raj Parekh, Acting United States Attorney for the Eastern District of Virginia;

undersigned counsel for the United States; the defendant, Gary L. Copper; and the defendant's

counsel have entered into an agreement pursuant to Rule 11 ofthe Federal Rules of Criminal

Procedure. The terms of this Plea Agreement are as follows:

       1.      Offense and Maximum Penalties


       The defendant agrees to plead guilty to a one count information charging the defendant

with selling in interstate commerce an endangered species, in violation of 16 U.S.C. §

1538(a)(1)(F). The maximum penalties for this offense are: a maximum term of one year

imprisonment, a maximum term ofthree years supervised release, a fine of $100,000,forfeiture

of assets as outlined below, and any special assessment pursuant to 18 U.S.C. § 3013. The

defendant understands that any supervised release term is in addition to any prison term the

defendant may receive, and that a violation ofa term of supervised release could result in the

defendant being returned to prison for the full term of supervised release.
Case 1:21-mj-00212-JFA Document 7 Filed 06/29/21 Page 2 of 13 PageID# 22
Case 1:21-mj-00212-JFA Document 7 Filed 06/29/21 Page 3 of 13 PageID# 23
Case 1:21-mj-00212-JFA Document 7 Filed 06/29/21 Page 4 of 13 PageID# 24
Case 1:21-mj-00212-JFA Document 7 Filed 06/29/21 Page 5 of 13 PageID# 25
Case 1:21-mj-00212-JFA Document 7 Filed 06/29/21 Page 6 of 13 PageID# 26
Case 1:21-mj-00212-JFA Document 7 Filed 06/29/21 Page 7 of 13 PageID# 27
Case 1:21-mj-00212-JFA Document 7 Filed 06/29/21 Page 8 of 13 PageID# 28
Case 1:21-mj-00212-JFA Document 7 Filed 06/29/21 Page 9 of 13 PageID# 29
Case 1:21-mj-00212-JFA Document 7 Filed 06/29/21 Page 10 of 13 PageID# 30
Case 1:21-mj-00212-JFA Document 7 Filed 06/29/21 Page 11 of 13 PageID# 31
Case 1:21-mj-00212-JFA Document 7 Filed 06/29/21 Page 12 of 13 PageID# 32
Case 1:21-mj-00212-JFA Document 7 Filed 06/29/21 Page 13 of 13 PageID# 33
